Lyon, C. C. J.
This is on a rule to show cause why a new trial should not be granted. Yerdict for the injured plaintiff was $10,000, and $200 for the owner of the car.
The case of the plaintiff is based largely on the theory that the. defendant was driving at an extraordinary rate of speed. Mrs. Spear testified that the defendant was going sixty-five or seventy miles an hour. If the jury should find that that was true then it is not clear that the plaintiff was guilty of contributory negligence. Mrs. Spear testified that she looked both ways when she entered upon this road and waited until she had a very good opening and then started across. She said when she got on the concrete road she noticed a car coming at a terrific speed down the center lane. If the jury should find that to be true and that the defendant’s car was coming at such a terrific speed then it was probably so far away when Mrs. Spear started to cross that she would not be obliged to anticipate danger from it. It was not necessary that her observation should extend beyond a distance within which the car moving at a lawful rate of speed would endanger her. Rockford v. Stankewicz, 108 N. J. L. 265; 158 Atl. Rep. 386.
The evidence is susceptible of that inference and, of course, is a question for the jury. I do not think the evidence of the contributory negligence of the plaintiff is great enough to Say that it is sustained by overwhelming weight and strong enough to warrant the granting of a new trial on that ground.
On the question of the amount of the verdict I do not think it is so great that it should be disturbed. The plaintiff was very seriously injured. This is shown by the length of time that she was confined to the hospital, the expenses amounting to about $2,700, and the fact that she is still suffering. I have carefully examined comparable cases and cannot find any where the Supreme Court has cut down a similar verdict.
The rule to show cause will be discharged.